NUMBER 13-18-00451-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

LUIS DE JESUS LARA MUNOZ AND
UNIMEX LOGISTICS, L.L.C.,                                               Appellants,

                                         v.

RAY CASTILLO,                                                             Appellee.


                  On appeal from the 370th District Court
                        of Hidalgo County, Texas.


          SUPPLEMENTAL MEMORANDUM OPINION
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
  Supplemental Memorandum Opinion by Chief Justice Contreras

      A jury awarded over $2.8 million in damages to appellee Ray Castillo in his

personal injury suit against appellants Luis de Jesus Lara Munoz and Unimex Logistics,

L.L.C. In our memorandum opinion of April 9, 2020, we suggested a remittitur of

$283,700, representing damages awarded to appellee for future medical expenses which
were supported by factually insufficient evidence. We stated that, if Castillo remits that

amount within fifteen days of our judgment, then the trial court’s error will be cured and

we will supplement the opinion to affirm the trial court’s judgment as modified, thereby

rendering a new trial unnecessary. See TEX. R. APP. P. 46.3, 46.5; Peshak v. Greer, 13
S.W.3d 421, 428 (Tex. App.—Corpus Christi–Edinburg 2000, no pet.).

       On April 13, 2020, appellee timely filed his consent to the suggestion of remittitur

and asked this Court to modify the trial court’s judgment, consistent with our

memorandum opinion. Therefore, we vacate our judgment, but not our memorandum

opinion, of April 9, 2020, and we modify the trial court’s judgment to delete the award of

$283,700 in damages for future medical expenses which were supported by factually

insufficient evidence. See TEX. R. APP. P. 46.3, 46.5. The trial court’s judgment is affirmed

as modified herein. See TEX. R. APP. P. 43.2(b). This Court’s memorandum opinion of

April 9, 2020, otherwise remains in effect.


                                                                DORI CONTRERAS
                                                                Chief Justice

Delivered and filed the
14th day of April, 2020.




                                              2